Per Curiam.
This is an appeal from a judgment of the Westchester oyer and terminer, rendered on a conviction óf a misdemeanor in violating the provisions of chapter 711, Laws 1892. The defendant admitted the commission of the act charged in the indictment, and offered no evidence in justification, resting his defense on the claim that the statute is unconstitutional aud void. The parties, being anxious to obtain the judgment of the highest court on the question, have favored us with neither arguments nor briefs. We therefore do not feel called upon to more than state briefly the conclusion we have reached and the reasons therefor Without elaboration.
The presumption is in favor of the validity of legislative enactments. We think that the statute in question can be construed so as to render it constitutional, and, if so, that construction should be given to it. The statutory penalty seems, by section 4, confined to violations by corporations or their-*462agents. We do not admit that in the case of corporations the control of the legislature is absolute. The franchise granted a railroad company is irrepealable and vested property. People v. O'Brien, 111 N. Y. 1, 18 N. E. Rep. 692. At the same time, a railroad can be operated legally in this state only by arailroad corporation. Abbott v. Railroad Co., 80 N. Y.27. As to other corporations, it may be that they must comply with any regulations the legislature may see fit to prescribe, or give up their corporate franchise, if any, as individuals. Railroad companies, however, do not seem to have this option. But the statute does not necessarily interfere with the private property rights of the company. It provides that 10 hours’ work in 12 hours shall be considered a day’s work, and that if employed longer the employe shall receive “comparative” (proportionate?) compensation for the extra service. The act does not prescribe what rate of wages shall be paid. The company may give such compensation as it sees fit, and at which it is able to obtain employes. Nor does the statute prohibit making contracts otherwise than by the day. The company may employ by the “job” or “piece” or “hour.” In this respect the case at bar differs radically from that of People v. Gillson, 109 N. Y. 389, 17 N. E. Rep. 343. In fact it may be that the only effect of this statutory provision is to create a liability on a contract which the law implies, in the absence of an agreement between the parties to the contrary, and to punish a failure to discharge such liability. If this be the limit of legislative power, then such is the construction which should be placed upon the statute. This question could only be raised by evidence offered by the defendant to show that the employe agreed to work the overtime without compensation, or for a different rate of compensation than that prescribed by law. The question is not in the case now before us, and we therefore decline to pass upon it. The conviction and judgment thereon should be affirmed.